DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments and Response to Remarks
This document is in response to the amendment filed on September 7, 2021. Claims 1-24 are pending and have been fully examined.
With respect to the 103 rejections, Applicant’s amendments and remarks were fully considered but are moot in light of new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-13, 16-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Patent Publication No. 2016/0253651) in view of Itwaru (US Patent Publication No. 2013/0212004) further in view of Hines et al. (US Patent Publication No. 2012/0179538) and further in view of Raman et al. (US Patent Publication No. 2013/0041770)
With respect to claim 1, Park et al. teach:
a payment server having a processor with a Secure connection to a mobile device, a cloud service, and a merchant server; (FIG. 28, FIG. 56, [0109], [0255], [0259], [0317], [0940], [0977])
a mobile device with a communication interface, at least one processor and non-transitory computer readable medium storing an electronic wallet application with computer-executable instructions for the at least one processor, (FIG. 56, [0089], [0159]-[0160], [0977])
wherein, using the electronic wallet application, the mobile device…(FIG. 18, [0219]-[0222], [0238]))
reads a code … and obtains a reference to a request package, the request package comprising transaction data, a customer account identifier for the merchant website, and a merchant identifier; (FIG. 18, [0163], [0260]-[0271], [0294], [0296], [1544]-[1545])
transmits, using the communication interface, the reference to the request package and the wallet application identifier to the payment server; (FIG. 18, [0219]-[0222], [0238]-[0239], [0272]-[0280], [0317]-[0328], [1476]-[1477], [1544]-[1545], [1566])
receives the reference to the request package and the wallet application identifier from the electronic wallet application; (FIG. 18, FIG. 56, [0272], [0279]-[0280], [0317]-[0328], [0987]-[0989], [0993]-[0995], [1170], [1544]-[1545], [1566])
  transmits the reference to a cloud service; (FIGS. 29-31, [0109], [0168], [0349], [0352], [0358], [0364], [0367], [0977], [1254], [1310]) 
transmits an approval message…([1199]-[1200]) 

…to update the merchant website;
However, the above recitation indicates intended use of the approval message and therefore does not further limit the scope of the claim. (See MPEP 2103 I C)
Park et al. do not explicitly teach:
the merchant server registers with the payment server to generate an encryption key unique to the merchant, and decrypts an encrypted payment security token using a corresponding key, 
reads a code … using a camera of the mobile device…
displays, on a display of the mobile device, a request for payment confirmation received from the payment server in response to transmitting the reference to the request package, the request for the payment confirmation comprising a portion of the transaction data and the merchant identifier;
transmits, using the communication interface, a transaction approval in response to displaying the request; 
receives the request package from the cloud service and retrieve the portion of the transaction data, the customer account identifier, and the merchant identifier from the request package, the request package signed with a merchant private key;
transmits the portion of the transaction data retrieved from the request package to the electronic wallet application for the request for payment confirmation;
receives the transaction approval to the request for payment confirmation from the mobile device; 

transmits a payment package to the cloud service, the payment package comprising the encrypted payment security token, the transaction approval for the transaction at the merchant website, the customer account identifier of the merchant website, the wallet application identifier, and the merchant identifier.
	However, Itwaru teaches:
reads a code … using a camera of the mobile device …([0026]-[0036], [0119], [0124]) 
displays, on a display of the mobile device, a request for payment confirmation received from the payment server in response to transmitting the reference to the request package, the request for the payment confirmation comprising a portion of the transaction data and the merchant identifier; ([0095]-[0100], [0111]-[0113])
transmits, using the communication interface, a transaction approval in response to displaying the request; ([0101], [0112]-[0113])
transmits the portion of the transaction data … to the electronic wallet application for the request for payment confirmation; ([0098]-[0100], [0111]-[0113])
receives the transaction approval to the request for payment confirmation from the mobile device;  ([0101], [0112])
In addition, Itwaru teaches:

transmits the reference to the request package… to the payment server; ([0097], [0106]-[0107])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the barcode sent to the client device and user approval for the transaction as taught by Itwaru, into the transaction system of Park et al., in order to obtain user approval prior to performing the transaction. (Itwaru, Abstract, [0007]-[0008])
Park et al. and Itwaru do not explicitly teach:
the merchant server registers with the payment server to generate an encryption key unique to the merchant, and decrypts an encrypted payment security token using a corresponding key, 
receives the request package from the cloud service and retrieves the portion of the transaction data, the customer account identifier, and the merchant identifier from the request package, the request package signed with a merchant private key; 
encrypts a payment security token by locating [[a]] the encryption key unique to the merchant using the merchant identifier, wherein the payment server has different keys for different merchant servers; and 
transmits a payment package to the cloud service, the payment package comprising the encrypted payment security token, the transaction approval for the 
	However, Hines et al. teach:
receives the request package from the cloud service and retrieves the portion of the transaction data, the customer account identifier, and the merchant identifier from the request package, the request package signed with a merchant private key; (FIGS. 8-10, [0170]-[0207])
transmits a payment package to the cloud service, the payment package comprising the encrypted payment security token, the transaction approval for the transaction at the merchant website, the customer account identifier of the merchant website, the wallet application identifier, and the merchant identifier. (FIGS. 8-10, [0170]-[0207])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cloud transaction bridge and cloud-based data centers as taught by Hines et al., into the transaction system of Park et al., and Itwaru, in order to store transaction data in a cloud and retrieve the transaction data from the cloud. (Hines et al., Abstract, [0018]-[0020])
Park et al., Itwaru, and Hines et al. do not explicitly teach:
the merchant server registers with the payment server to generate an encryption key unique to the merchant, and decrypts an encrypted payment security token using a corresponding key, 

However, Raman et al. teach:
the merchant server registers with the payment server to generate an encryption key unique to the merchant, and decrypts an encrypted payment security token using a corresponding key, ([0021], [0044], [0058], [0061]-[0062], [0072], [0075])
encrypts a payment security token by locating the encryption key unique to the merchant using the merchant identifier, wherein the payment server has different keys for different merchant servers; ([0021], [0044], 0058], [0061]-[0062], [0072], [0075])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the electronic transaction workflow including merchant registration and transaction data encryption as taught by Raman et al., into the transaction system of Park et al., Itwaru, and Hines in order to register a merchant, and encrypt transaction data with a key associated with merchant. (Raman et al., Abstract, [0012])
With respect to claim 13, Park et al. teach:
authorizing a user account of an electronic wallet application on or accessible by a mobile device and generate a wallet application identifier for the user account ; (FIGs. 18, 56, [0159]-[0160], [0219]-[0222], [0238], [0977])
reading a code … and obtaining a reference to a request package, the request package comprising transaction data, a customer account identifier for the merchant 
transmitting the reference and the wallet application identifier to a payment server; (FIG. 18, ([0238]-[0239],) [0272]-[0280], [0317]-[0328], [1476]-[1477], [1544]-[1545], [1566])
Park et al. do not explicitly teach:
displaying a request for payment confirmation in response to transmitting the reference to the request package;
authenticating a user of the authorized user account;
transmitting a transaction approval to the payment server in response to displaying the request;
storing different keys for different merchant servers using the payment server; 
registering the merchant server with the payment server to generate an encryption key unique to the merchant;
encrypting a payment security token using the payment server to obtain an encryption key unique to the merchant using the merchant identifier; and
transmitting a payment package from the payment server to the cloud service, the payment package comprising the encrypted payment security token for decryption by the merchant server, the transaction approval for the transaction at the merchant website, the customer account identifier of the merchant website, the wallet application identifier, and the merchant identifier;
decrypting, by the merchant server, the encrypted payment security token using a corresponding key.

display a request for payment confirmation … to the request package; ([0099]-[0100], [0111]-[0113])
authenticating a user of the authorized user account; ([0101], [0112]-[0113])
transmitting the transaction approval to the payment server, ([0101], [0112]-[0113])
In addition, Itwaru teaches:
displaying a request for payment confirmation, in response to transmitting the reference to the request package; ([0095]-[0100], [0111]-[0113])
transmitting a transaction approval to the payment server in response to displaying the request; ([0101], [0112]-[0113])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the barcode sent to the client device and user approval for the transaction as taught by Itwaru, into the transaction system of Park et al., in order to obtain user approval prior to performing the transaction. (Itwaru, Abstract, [0007]-[0008])
Park et al. and Itwaru do not explicitly teach:
storing different keys for different merchant servers using the payment server; 
registering the merchant server with the payment server to generate an encryption key unique to the merchant;
encrypting a payment security token using the payment server to obtain an encryption key unique to the merchant using the merchant identifier, the encrypted 
transmitting a payment package from the payment server to the cloud service, the payment package comprising the encrypted payment security token for decryption by the merchant server, the transaction approval for the transaction at the merchant website, the customer account identifier of the merchant website, the wallet application identifier, and the merchant identifier;
decrypting, by the merchant server, the encrypted payment security token using a corresponding key.
However, Hines et al. teach:
transmit a payment package to the cloud service, the payment package comprising the encrypted payment security token for decryption by the merchant server, the transaction approval for the transaction at the merchant website, the customer account identifier of the merchant website, the wallet application identifier, and the merchant identifier. (FIGS. 8-10, [0170]-[0207])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cloud transaction bridge and cloud-based data centers as taught by Hines et al., into the transaction system of Park et al., and Itwaru, in order to store transaction data in a cloud and retrieve the transaction data from the cloud. (Hines et al., Abstract, [0018]-[0020])
Park et al., Itwaru, and Hines et al. do not explicitly teach:
storing different keys for different merchant servers using the payment server; 

encrypting a payment security token using the payment server to obtain an encryption key unique to the merchant using the merchant identifier, the encrypted payment security token for decryption by the merchant server using a corresponding key; 
decrypting, by the merchant server, the encrypted payment security token using a corresponding key.
However, Raman et al. teach:
storing different keys for different merchant servers using the payment server; ([0059]-[0060], [0062])
registering the merchant server with the payment server to generate an encryption key unique to the merchant; ([0021], [0044], [0058], [0061]-[0062], [0072], [0075])
encrypting a payment security token using the payment server to obtain an encryption key unique to the merchant using the merchant identifier, the encrypted payment security token for decryption by the merchant server using a corresponding key; ([0021], [0044], [0058], [0061]-[0062], [0072], [0075])
decrypting, by the merchant server, the encrypted payment security token using a corresponding key. ([0021], [0044], [0058], [0061]-[0062], [0072], [0075])
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the electronic transaction workflow including merchant registration and transaction data encryption 
With respect to claims 4 and 16, Park et al., Itwaru, Hines et al. and Raman et al. teach the limitations of claims 1 and 13.
Moreover Park et al. teach:
verifies that the request package using the merchant identifier. ([1172])
With respect to claim 5, Park et al., Itwaru, Hines et al. and Raman et al. teach the limitations of claim 4.
Moreover, Raman et al. teach:
the payment server decrypts the request package by retrieving a key using the merchant identifier. ([0021], [0044], [0058], [0061]-[0062], [0072], [0075]) 
With respect to claims 6 and 18, Park et al., Itwaru, Hines et al. and Raman et al. teach the limitations of claims 1 and 13.
Moreover, Park et al. teach:
electronic wallet application decrypts or decodes data in the code. [1532], 
In addition, Itwaru teaches:
electronic wallet application decrypts or decodes data in the code. ([0089], [0119], [0145], [0163], [0165]-[0166], [0170], [0178]-[0179]) 
With respect to claim 7, Park et al., Itwaru, Hines et al. and Raman et al. teach the limitations of claim 1.
Moreover, Park et al. teach:

With respect to claims 8 and 20, Park et al., Itwaru, Hines et al. and Raman et al. teach the limitations of claims 1 and 13.
Moreover, Park et al. teach:
the transaction approval comprises a payment type.([01953])
With respect to claim 9, Park et al., Itwaru, Hines et al. and Raman et al. teach the limitations of claim 1.
Moreover, Itwaru teaches:
the code is temporary and valid for a limited use. ([0094])
With respect to claim 10, Park et al., Itwaru. Hines et al. and Raman et al. teach the limitations of claim 1.
Moreover, Itwaru teaches:
receiving the transaction approval to the request for payment confirmation comprises receiving a payment option from a plurality of payment options. ([0101], [0112]-[0113], [0160]) 
With respect to claim 11, Park et al., Itwaru, Hines et al. and Raman et al. teach the limitations of claim 1.
Moreover Park et al. teach:
a database having a database record with the electronic wallet application identifier, and the customer account identifier. ([0238]-[0239], [1476]-[1477])
With respect to claim 22, Park et al. teach:

receives a reference to a request package by establishing a secure connection with a mobile device, the request package comprising transaction data, a customer account identifier, and a merchant identifier; (FIG. 18, FIG. 56, [0272], [0279]-[0280], [0317]-[0328], [0987]-[0989], [0993]-[0995], [1170], [1544]-[1545], [1566])
transmits the reference to a cloud service using the communication interface; (FIGS. 29-31, [0109], [0168], [0349], [0352], [0358], [0364], [0367], [0977], [1254], [1310])
transmits a portion of the transaction data…([0375]-[0377])
Park et al. do not explicitly teach:
receives the request package from the cloud service in response to transmitting the reference; 
transmits, using the communication interface, a portion of the transaction data from the request package or the reference to the request package;
receives the transaction approval to the request for payment confirmation from the mobile device; 
	encrypts a payment security token by locating a key using the merchant identifier, the encrypted payment security token for decryption by the merchant server using a corresponding key; 

However, Itwaru teaches:
transmits, using the communication interface, a portion of the transaction data … the reference to the request package; ([0098]-[0100], [0111]-[0113])
receives a transaction approval to a request for payment confirmation from the mobile device;  ([0101], [0112]-[0113])
In addition, Itwaru teaches:
receives the reference to the request package; ([0097], [0106]-[0107])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the barcode sent to the client device and user approval for the transaction as taught by Itwaru, into the transaction system of Park et al., in order to obtain user approval prior to performing the transaction. (Itwaru, Abstract, [0007]-[0008])
Park et al. and Itwaru do not explicitly teach:
receives the request package from the cloud service in response to transmitting the reference; 
encrypts a payment security token by locating a key using the merchant identifier, the encrypted payment security token for decryption by the merchant server using a corresponding key; 

	However, Hines et al. teach:
receives the request package from the cloud service in response to transmitting the reference; (FIGS. 8-10, [0170]-[0207])
transmits a payment package to the cloud service, the payment package comprising the encrypted payment security token decrypted by the merchant server, the transaction approval, the customer account identifier, and the merchant identifier. (FIGS. 8-10, [0170]-[0207])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cloud transaction bridge and cloud-based data centers as taught by Hines et al., into the transaction system of Park et al., and Itwaru, in order to store transaction data in a cloud and retrieve the transaction data from the cloud. (Hines et al., Abstract, [0018]-[0020])
Park et al., Itwaru, and Hines et al. do not explicitly teach:
encrypts a payment security token by locating a key using the merchant identifier, the encrypted payment security token for decryption by the merchant server using a corresponding key; 
However, Raman et al. teach:
encrypts a payment security token by locating a key using the merchant identifier, the encrypted payment security token for decryption by the merchant server using a corresponding key; ([0021], [0044], 0058], [0061]-[0062], [0072], [0075])

With respect to claim 12 and 24, Park et al., Itwaru, Hines et al. and Raman et al. teach the limitations of claims 1 and 22.
Moreover, Park et al. teach:
receive notification of an additional transaction request and additional transaction data; (FIG. 18, [0163], [0260]-[0271], [0294], [0296], [1544]-[1545])
In addition, Itwaru teaches:
receives an additional transaction approval to process payment for the additional transaction; ([0101], [0112])
In addition, Hines et al. teach:
transmit an additional payment package to the cloud service, the payment package comprising the additional transaction approval, the customer account identifier, and the merchant identifier. (FIGS. 8-10, [0170]-[0207])
With respect to claim 17, Park et al., Itwaru, Hines et al., and Raman et al. teach the limitations of claim 16.
Moreover, Raman et al. teach:
the request package is encrypted using a first key and merchant data… ([0044], [0061]-[0062], [0064]) 

With respect to claim 19, Park et al., Itwaru, Hines et al. and Raman et al. teach the limitations of claim 13.
Moreover, Itwaru teaches:
encrypting the code by a key and the merchant identifier. ([0167]-[0168], [0178])  
With respect to claim 21, Park et al., Itwaru, Hines et al. and Raman et al. teach the limitations of claim 13.
Moreover, Itwaru teaches:
receiving the transaction approval to the request for payment confirmation comprises receiving a payment option from a plurality of payment options. ([0101], [0112]-[0113], [0160])

Claims 2-3, 14-15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Itwaru, Hines et al., and Raman et al., further in view of Purves et al. (US Patent Publication No. 2015/0073907)
With respect to claims 2, 14 and 23, Park et al., Itwaru, Hines et al. and Raman et al. teach the limitations of claims 1, 13 and 22.
Moreover, Park et al. teach:
 storing, in a database record, the electronic wallet application identifier, and the customer account identifier. ([0238]-[0239], [1476]-[1477])
Park et al., Itwaru, Hines et al., and Raman et al. do not explicitly teach:

However, Purves et al. teach:
storing a database record of the electronic wallet application identifier, the merchant identifier, and the customer account identifier. (FIG. 44, [0414])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the database as taught by Purves et al., into the transaction system of Park et al., Itwaru, Hines et al. and Raman et al. in order to store transaction data in a database. (Purves et al., Abstract, [0359]-[0360])
With respect to claim 3 and 15, Park et al., Itwaru, Hines et al., Raman et al.  and Purves et al. teach the limitations of claims 2 and 14.
Moreover, Park et al. teach:
receives notification of an additional transaction request and additional transaction data; (FIG. 18, [0163], [0260]-[0271], [0294], [0296], [1544]-[1545])
displays an additional purchase request comprising the additional transaction data; ([0375]-[0377])
transmits a transaction approval to the payment server.
 In addition, Itwaru teaches:
receives an additional transaction approval to process payment; ([0101], [0112]-[0113]) 
transmits the transaction approval to the payment server. ([0101], [0112]) 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SIMA ASGARI/Examiner, Art Unit 3699                                                                                                                                                                                                        
                                                                                                                                                                                                 /Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685